Title: To John Adams from Benjamin Stoddert, 30 August 1800
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department. 30 August 1800.

The Law requiring that the sentence of a Court Martial, for the dismission of a comd. officer, shall not be executed until approved of by the President of the United States, I have the honor to enclose for your consideration, the proceedings of a Court on Lt. Marner, of the Frigate Adams.
The charges imply a degree of insubordination which cannot be tolerated in the Navy, without producing anarchy on board of our ships—and the sentence of the Court appears to me to be Just.
I have the honor to be / with the highest respect & / esteem, Sir Yr. most / Obed. Servt.
Ben Stoddert